                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:17-CR-192
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
LOUIS F. PETROSSI,                          :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Defendant Louis F. Petrossi, through appointed counsel, moves for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

(Doc. 124). Petrossi asks the court to waive the statute’s administrative exhaustion

requirements and immediately reduce his sentence to time served in light of

concerns regarding transmission of the COVID-19 virus in an institutional setting.

The government opposes both requests. For the reasons that follow, we will deny

Petrossi’s request to waive the exhaustion requirement and will hold his motion in

abeyance until the statutory exhaustion period closes on April 27, 2020.

I.    Factual Background & Procedural History

      A federal grand jury returned an indictment in this court on June 21, 2017,

charging Petrossi with securities fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff,

17 C.F.R. § 240.10b-5, and 18 U.S.C. § 3147(1) (Count 1); investment adviser fraud

in violation of 15 U.S.C. §§ 80b-6 and 80b-17 and 18 U.S.C. § 3147(1) (Count 2); and

wire fraud in violation of 18 U.S.C. §§ 1343 and 3147(1) (Count 3). (See Doc. 1). The

charges stemmed from Petrossi’s ownership and operation of two investment funds,

Chadwicke Partners LLC and Chadwicke Ventures LLC (together, “Chadwicke”).
(See generally id.) The indictment alleged that, from January 2015 to January

2017, Petrossi engaged in a scheme to defraud investors and potential investors

by falsely representing that their money would be used to invest in privately held

startup companies when Petrossi instead used the money for personal expenses.

(See id. ¶ 7). The indictment further alleged that Petrossi disseminated fraudulent

statements to investors that overstated both the cost and the value of securities held

by Chadwicke. (See id.)

      Each count of the indictment included an allegation that Petrossi committed

the offense while released under Title 18 for other criminal charges—specifically,

charges then pending before Judge Brian M. Cogan in the Eastern District of New

York for conspiracy to commit securities fraud and other financial crimes related to

a fraudulent scheme involving ForceField Energy, Inc. (“ForceField”). (Id. at 10, 12,

13; see id. ¶¶ 13-14). According to the indictment in the instant case, the pretrial

release agreement in the ForceField case barred Petrossi from any employment

directly involving investors. (See id. ¶ 14). On May 2, 2017, a jury found Petrossi

guilty on all counts in the ForceField case. See United States v. Petrossi, No. 1:16-

CR-234, Doc. 256 (E.D.N.Y. May 2, 2017).

      Petrossi proceeded to trial in this case on March 5, 2018. After four days

of evidence, the jury found Petrossi guilty on all three counts. (Doc. 64 at 1). The

jury also found that Petrossi had committed each of the three offenses in this case

while on pretrial release in the ForceField case, triggering a statutory sentencing

enhancement under 18 U.S.C. § 3147(1). (See id. at 2).




                                           2
      Petrossi was sentenced on the ForceField charges on May 24, 2018. Before

imposing sentence, Judge Cogan observed that he found Petrossi’s health to be

a “major mitigating factor” and that he did not wish to have Petrossi “spend his

final years in jail,” but also noted that Petrossi’s repeat conduct was indicative of

a “very fundamental character flaw” and an inherent tendency toward fraud and

financially injurious conduct. Petrossi, No. 1:16-CR-234, Doc. 412, Sent. Tr. 30:1-16,

31:17-32:5, 33:2-11 (E.D.N.Y. May 25, 2018). Judge Cogan described then-77-year-old

Petrossi’s health problems as consisting of leukemia, pneumonia, pleural effusions,

and a potentially cancerous lung nodule. Id. at 6:12-23. After balancing the Section

3553(a) factors, Judge Cogan sentenced Petrossi to 44 months’ imprisonment to run

concurrently across all counts, id., Doc. 407 at 3 (E.D.N.Y. May 25, 2018), a variance

from the Guidelines range of 121 to 151 months’ imprisonment, see id., Doc. 412,

Sent. Tr. 5:9-17. Judge Cogan further imposed a three-year term of supervised

release and entered an $8 million restitution order. Id., Doc. 407 at 5, 8.

      We proceeded to sentencing in this case on October 29, 2018. After

resolving several defense objections and establishing a total loss amount of

$5,432,453.08—$1,170,940 attributable to the Chadwicke scheme and $4,261,513.08

attributable to relevant conduct in the ForceField scheme—we arrived at an offense

level of 34, a criminal history category of I, and a Guidelines imprisonment range of

151 to 188 months. (Doc. 119, Sent. Tr. 8:6-9:9, 29:14-22). The court balanced the

nature of Petrossi’s fraud, and the aggravating factor that it occurred while under

supervision in the ForceField case, with Petrossi’s age and health problems, which

the court concluded the Bureau of Prisons was adequately equipped to treat. (Id. at


                                           3
75:10-76:19). After considering all of the Section 3553(a) factors, the court varied

downward to a sentence of 100 months and three days’ imprisonment. (Doc. 111 at

3). This sentence consists of 100 months on each of Counts 1 and 3, and 60 months

on Count 2, to be served concurrently with one another and with the 44-month term

imposed in the ForceField case, as well as a sentence of one day on each count, to

run consecutively, pursuant to 18 U.S.C. § 3147(1). (Id.) The sentence also includes

a three-year term of supervised release, run concurrent with the ForceField term,

and a $2,265,735.84 restitution order. (Id. at 4, 7).

       Petrossi appealed to the Third Circuit Court of Appeals, which affirmed his

convictions and sentence. See United States v. Petrossi, 796 F. App’x 770 (3d Cir.

2019) (nonprecedential). Petrossi is currently housed at the Satellite Camp at the

Federal Correctional Institution in Terre Haute, Indiana (“FCI-Terre Haute”), with

a projected release date of February 24, 2026. (Doc. 124 ¶¶ 1-2).

       On March 24, 2020, we received a motion from Petrossi’s family members

asking the court to immediately release Petrossi to home confinement given his

age and health condition and his family’s fear that the COVID-19 virus might reach

FCI-Terre Haute. (See Doc. 122). Recognizing that only the BOP has authority to

release a prisoner to home confinement, see 18 U.S.C. § 3624(c)(2), we construed

the motion as a request for sentence reduction and compassionate release under

18 U.S.C. § 3582(c)(1)(A) and appointed the Federal Public Defender to determine

whether Petrossi may be eligible for such relief and, if so, to file an appropriate

supplemental motion on his behalf. (Doc. 123). Three days later, as required under

Section 3582(c)(1)(A), Petrossi asked the warden to seek compassionate release on


                                             4
his behalf. (Doc. 124 ¶ 6; see Doc. 124-1). The warden replied that the request had

been forwarded to the Reduction in Sentence Coordinator and that a response

would be provided within 30 days. (Doc. 124 ¶ 7; see Doc. 124-2).

      On April 9, 2020, appointed counsel filed the instant supplemental motion

for sentence reduction and compassionate release, together with a supporting brief

and exhibits. (Docs. 124, 125). According to counsel, Petrossi, now 79, has suffered

deterioration of his health while incarcerated. (Doc. 125 at 4). Counsel reports that

Petrossi “has had fluid removed from his lungs,” “been diagnosed with a leaking

aortic valve,” and “undergone surgeries of his right kidney and for skin cancer,”

placing him in the class of people considered to be at “high risk” of experiencing

serious complications if they contract the COVID-19 virus. (Id. at 1 n.1, 4 (citing

CENTERS FOR DISEASE CONTROL AND PREVENTION, GROUPS AT HIGHER RISK FOR

SEVERE ILLNESS, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last reviewed Apr. 14, 2020))).

      Upon receipt of Petrossi’s supplemental motion, we ordered the government

to file an expedited response by noon today. (See Doc. 126). We have received the

government’s opposition brief, (Doc. 127), and Petrossi’s motion is ripe for review.

II.   Discussion

      Petrossi asks the court to reduce his sentence to time served pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step Act of 2018, § 603(b), Pub.

L. No. 115-391, 132 Stat. 5194, 5239. Section 3582(c)(1)(A)(i) allows the sentencing

court to reduce a term of imprisonment if the court finds that “extraordinary and

compelling reasons warrant such a reduction” and “such a reduction is consistent


                                           5
with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i).

       Before the First Step Act’s passage, only the Director of the BOP could move

the court for compassionate release of a defendant. See 18 U.S.C. § 3582(c)(1)(A)(i)

(2002) (amended 2018). Now, a defendant may move the court directly under

Section 3582(c)(1)(A), subject to certain statutory prerequisites: the defendant must

either (1) “fully exhaust[] all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf” or (2) await the “lapse of 30

days from the receipt of such a request by the warden.” 18 U.S.C. § 3582(c)(1)(A)

(2018). This language reveals a congressional preference that the BOP (presumably

having the best picture of, inter alia, a defendant’s circumstances and its own ability

to treat him) be given the first opportunity to consider whether a reduced sentence

is warranted. See id.; United States v. Epstein, No. 14-287, 2020 WL 1808616, at *3

(D.N.J. Apr. 9, 2020) (quoting United States v. Gross, No. 15-769, 2020 WL 1673244,

at *2 (S.D.N.Y. Apr. 6, 2020)).

       Petrossi acknowledges the statutory exhaustion requirements, and he

acknowledges that 30 days have not yet expired since his March 28, 2020 request

that the BOP move for compassionate release on his behalf. (See Doc. 7 ¶¶ 6-7, 32;

Doc. 125 at 11-12). He nonetheless asserts that the court can and should “waive the

timing and decide Mr. Petrossi’s motion now due to the urgency of the COVID-19

pandemic.” (Doc. 125 at 10). The government, in addition to disputing whether a

reduction is warranted, contends that statutory exhaustion rules like the one in

Section 3582(c)(1)(A) are not subject to equitable exceptions. (Doc. 127 at 9-13).


                                           6
       Whether an exhaustion requirement can be excused depends on where it

originates. As the Supreme Court explained in Booth v. Churner, 532 U.S. 731

(2001), we should “not read futility or other exceptions into statutory exhaustion

requirements where Congress has provided otherwise.” Booth, 532 U.S. at 741 n.6.

More recently, in Ross v. Blake, 578 U.S. ___, 136 S. Ct. 1850 (2016), the Supreme

Court elaborated: “No doubt, judge-made exhaustion doctrines, even if flatly stated

at first, remain amenable to judge-made exceptions. But a statutory exhaustion

provision stands on a different footing. There, Congress sets the rules—and courts

have a role in creating exceptions only if Congress wants them to.” Ross, 136 S. Ct.

at 1857 (internal citations and quotations omitted); see also id. (quoting Booth, 532

U.S. at 741 n.6).

       Petrossi intimates that Ross supports rather than undermines his position.

He observes (correctly) that the Supreme Court in Ross held that exhaustion can

be excused under the Prison Litigation Reform Act (“PLRA”)—notwithstanding

the PLRA’s explicit exhaustion mandate—when administrative remedies are not

“available” to the prisoner. (See Doc. 125 at 10-11 (citing Ross, 136 S. Ct. at 1856-

58)). But the argument that this holding authorizes judges to create exceptions

to statutory exhaustion requirements from scratch misapprehends Ross. The Court

did not “create an exception” to the PLRA’s exhaustion requirement. (Doc. 125 at

10). It interpreted the PLRA’s “built in” exception, viz., that prisoners must first

exhaust “such administrative remedies as are available” before commencing suit.

Ross, 136 S. Ct. at 1854-55 (quoting 42 U.S.C. § 1997e(a)) (emphasis added). The

argument that we have authority to create an exhaustion exception that finds no


                                           7
footing in the compassionate release statute is squarely foreclosed by Supreme

Court precedent.1

      Petrossi notes that a handful of district courts have nonetheless waived

the 30-day waiting period due to the current pandemic, and he entreats us to follow

suit. (See Doc. 125 at 11-12 (citing United States v. Zukerman, No. 16-CR-194, 2020

WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020); United States v. Colvin, No. 3:19-CR-179,

2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020))). We decline the invitation. Both

Zukerman and Colvin rest on the Second Circuit’s statement in Washington v. Barr,

925 F.3d 109 (2d Cir. 2019), that “[e]ven where exhaustion is seemingly mandated

by statute or decisional law, the requirement is not absolute.” Washington, 925 F.3d

at 118; see Zukerman, 2020 WL 1659880, at *3; Colvin, 2020 WL 1613943, at *2.

Because Washington dealt with a judicial exhaustion requirement that, consistent

with Ross and Booth, was amenable to judicial exception, its broad statement about

excusing even statutory exhaustion requirements is merely dicta. See Washington,




      1
         We are similarly unpersuaded by Petrossi’s reliance on cases recognizing
equitable exceptions to procedural default in the habeas context. (Doc. 125 at 11
(citing, inter alia, McQuiggins v. Perkins, 569 U.S. 383, 393 (2013), for proposition
that a “miscarriage of justice” exception applies to procedural default of Section
2254 petitions)). Although related, statutory exhaustion and procedural default
are materially distinct.



                                           8
925 F.3d at 115; see also Epstein, 2020 WL 1808616, at *4 n.4.2 Other district courts

in the Second Circuit have aptly acknowledged this distinction in concluding that

Section 3582(c)(1)(A)’s statutory exhaustion requirement cannot be judicially

excused. See, e.g., United States v. Woodson, No. 18-CR-845, 2020 WL 1673253, at

*3-4 (S.D.N.Y. Apr. 6, 2020); see also Gross, 2020 WL 1673244, at *3 (quoting Ross,

136 S. Ct. at 1857; Booth, 532 U.S. at 741 n.6).

      Finally, although the Third Circuit Court of Appeals has not been asked

directly whether the exhaustion requirement in the compassionate release statute

can be judicially excused, it has left little doubt as to how it would resolve that issue.

Less than two weeks ago, in United State v. Raia, ___ F.3d ___, 2020 WL 1647922 (3d

Cir. Apr. 2, 2020), the court declined to remand to the district court a compassionate

release motion filed with the court of appeals, finding that remand would be futile

given the defendant’s failure to exhaust. Raia, 2020 WL 1647922, at *2. The court

said that failure to comply with the exhaustion requirement presented a “glaring

roadblock” to relief under Section 3582(c)(1)(A). Id. The court added: “Given

BOP’s shared desire for a safe and healthy prison environment, we conclude that

strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—

and critical—importance.” Id. (emphasis added). At least one district court in this


      2
       Notably, the Supreme Court decision cited by Washington for this
proposition also involved a judicially created exhaustion rule. See McCarthy
v. Madigan, 503 U.S. 140, 143-44 (1992) (“[W]here Congress specifically mandates,
exhaustion is required. But where Congress has not clearly required exhaustion,
sound judicial discretion governs.”). The broad reading of Washington adopted by
some Second Circuit district courts, see Zukerman, 2020 WL 1659880, at *3; Colvin,
2020 WL 1613943, at *2, is directly at odds with the Supreme Court’s decisions in
Ross and Booth.


                                            9
circuit has since interpreted Raia to bar a judge-created exception to the statute’s

exhaustion requirement, see Epstein, 2020 WL 1808616, at *3 (quoting Raia, 2020

WL 1647922, at *2), and we agree that there can be no other reading of the Raia

decision.

       For these reasons, we decline Petrossi’s request to entertain his

unexhausted motion for compassionate release. The procedural requirements of

Section 3582(c)(1)(A) are clear, and we cannot reduce a defendant’s sentence for

“extraordinary and compelling reasons” until he complies with those requirements.

See 18 U.S.C. § 3582(c)(1)(A)(i); Raia, 2020 WL 1647922, at *2. Because Petrossi has

not yet exhausted his compassionate release request with the BOP, we will hold

his motion in abeyance until April 27, 2020, when the 30-day statutory exhaustion

window will close. We encourage the BOP to respond to Petrossi’s request before

that time, and we task appointed counsel to apprise us of any material changes in

the law or Petrossi’s circumstances in the interim.

III.   Conclusion

       Petrossi’s motion (Doc. 124) for compassionate release and reduction of

sentence under 18 U.S.C. § 3582(c)(1)(A)(i) shall be held in abeyance until April 27,

2020. An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:      April 14, 2020
